Citation Nr: 1719166	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 30 percent for diarrhea of uncertain etiology.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to April 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2011, March 2012, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In November 2014, the Board remanded the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to a TDIU.

In December 2016, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

In January 2017, the Veteran's representative, a private attorney, moved to withdraw his representation.  In April 2017, the Board found that the motion to withdraw met the criteria set forth in 38 C.F.R. § 20.608, and therefore granted the motion.  Accordingly, the Veteran is now unrepresented.

As discussed in the decision below, the RO denied the Veteran entitlement to service connection for depression in an April 2010 rating decision.  Since then, the Veteran has separately submitted a claim for entitlement to service connection for PTSD and a petition to reopen the previously denied claim for entitlement to service connection for depression.  Claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the prior denial considered only depression, which is distinctly diagnosed from PTSD.  Accordingly, the Board will treat the Veteran's claim for entitlement to service connection for PTSD as distinct from the prior denied claim for entitlement to service connection for depression.  Therefore, the April 2010 rating decision is not considered to be prior a final decision as to the issue of entitlement to service connection for PTSD, new and material evidence need not be found prior to considering that issue on the merits, and the Board has listed the issue separately on the title page.

In its November 2014 decision, the Board noted that the issue of entitlement to service connection for Stills disease was raised by the record in a VA Form 21-4138, Statement in Support of Claim, received in April 2012, but had not been adjudicated by the AOJ.  The Board further noted that a May 22, 2009 VA clinical record reflected that Stills disease is unlikely to be related to the Veteran's service-connected diarrhea.  Therefore, the Board referred that issue to the AOJ for appropriate action.  Review of the record reveals that the AOJ has not yet adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression; entitlement to service connection for PTSD; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to a rating in excess of 30 percent for diarrhea of uncertain etiology; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2010 rating decision denied the Veteran entitlement to service connection for depression; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following notice of the April 2010 rating decision.

2.  Evidence received following the April 2010 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision is final as to the issue of entitlement to service connection for depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Analysis

The Veteran submitted an original claim for entitlement to service connection for depression in January 2010.  See VA Form 21-4138, received in January 2010.  In the April 2010 rating decision, the RO denied the Veteran's claim, explaining that the record did not show that the Veteran had a chronic depression disability incurred in or caused by his active service.  Specifically, service treatment records did not show any complaints of, treatment for, or diagnosis of any such disability during active service, and VA treatment records did not show the Veteran as clinically diagnosed with a depression disability incurred in or caused by active service.  The RO notified the Veteran of the decision in a letter dated in May 2010.  The notification letter explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the April 2010 rating decision's denial of entitlement to service connection for depression.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The April 2010 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final April 2010 rating decision includes VA treatment records showing complaints of depressive symptoms.  In addition, they show that the Veteran has been diagnosed with alcohol dependence and alcohol withdrawal; has been provided a rule-out diagnosis for alcohol-induced mood disorder; has reported that he drinks alcohol, at least in part, to cope with physical pain; and has reported pain as a symptom of his service-connected diarrhea.  The evidence also includes statements from the Veteran's friend and two brothers received in December 2016 that attest to changes noted in the Veteran since his separation from active service and discuss the Veteran's current condition.  This evidence is new in that it was not previously considered by VA.  It is also material because it indicates that the Veteran has been diagnosed with acquired psychiatric disabilities and suggests that those disabilities may be caused by or aggravated by the Veteran's service-connected diarrhea.  As discussed in the Remand section below, this evidence triggers VA's duty to assist the Veteran.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, is reopened.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service connection for an Acquired Psychiatric Disorder Other than PTSD

The VA treatment records show that the Veteran was admitted for alcohol detoxification in July 2013.  For a period during the course of admission, he also exhibited altered mental status.  However, the altered mental status eventually resolved, and the Veteran was ultimately not provided a confirmed diagnosis based on the altered mental status.  On discharge, he was provided diagnoses of alcohol dependence and alcohol withdrawal, and a rule-out diagnosis for alcohol-induced mood disorder.  Further VA treatment records indicate that the Veteran endorsed depressed or anxious mood on occasion.  In May 2015, he appeared anxious and somewhat agitated, and it was noted that this was his baseline status.  The records also show that the Veteran reported drinking alcohol in response to physical pain, to include abdominal pain from his service-connected diarrhea.

In December 2016, the Veteran's friend and two brothers submitted statements attesting to changes they witnessed in the Veteran during his active service and since his separation from active service, and discussing the Veteran's current condition.

The Veteran has not yet been provided a VA examination as to his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the record includes diagnoses for substance abuse disorders and evidence of symptoms of depression and anxiety.  The evidence also shows that the Veteran's diagnosed substance abuse disorders may be caused or aggravated by the physical pain he experiences due to his service-connected diarrhea.  Although service connection may not be granted for substance abuse on the basis of in-service incurrence or aggravation, secondary service connection is available for substance abuse if such abuse is found to be secondary to a service-connected disability.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Given the indication in the record that the Veteran's substance abuse disorders may be caused or aggravated by his service-connected diarrhea, the Board finds that the low threshold for provision of a VA examination has been met, and that the matter must be remanded so that the Veteran may be provided an examination.

Service connection for PTSD, Bilateral Hearing Loss, Tinnitus; Increased Rating for the Service-Connected Diarrhea

The January 2016 rating decision denied the Veteran's claim for entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus and for entitlement to a rating in excess of 30 percent for diarrhea of uncertain etiology.  In January 2016, the Veteran submitted a timely notice of disagreement as to those issues.  See VA Form 21-0958, Notice of Disagreement, received in January 2016; see also VA Form 21-0958, received in July 2016.  The Veteran has not been issued a corresponding statement of the case for the issues.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Board finds that the outcome of the Veteran's service connection and increased ratings claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased ratings claims that are remanded herein must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for PTSD; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; and entitlement to a rating in excess of 30 percent for diarrhea of uncertain etiology.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board of the January 2016 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder other than PTSD.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for any acquired psychiatric disability other than PTSD noted in the record or on examination, even if currently resolved.

b.  If an acquired psychiatric disability other than a substance abuse disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  For any substance abuse disorder diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was proximately due to, caused by, or chronically aggravated by a service-connected disability, to include the service-connected diarrhea and any pain associated with it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examination report should reflect consideration of the VA treatment records showing that the Veteran reported drinking alcohol to cope with physical pain and showing that the Veteran endorsed depression and anxiety symptoms.  It should also reflect consideration of the statements from the Veteran's friend and two brothers that were received in December 2016.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, on an extra-schedular basis following referral of the matter to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


